 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of November 20, 2015, by
and between Monaker Group, Inc. (formerly known as Next 1 Interactive, Inc.), a
Nevada corporation, with headquarters located at 2690 Weston Road, Weston,
Florida 33331 (the “Company”) and Monaco Investment Partners II, LP with a
residence located at 201 Secretariat Court, Wheaton, IL 60189 (the
“Noteholder”).

 

WHEREAS:

 

A.           The Noteholder owns Convertible Promissory Notes and Accrued
Interest of $764,384 and desires to exchange all of the Convertible Promissory
Notes and Accrued Interest for 305,754 shares of common stock of the Company
(the “Common Stock”); 

 

B.           The Noteholder is (i) an “accredited investor” as that term is
defined in Rule 501 of the General Rules and Regulations under the Securities
Act of 1933, as amended (the “Securities Act”), by reason of Rule 501(a)(3);
(ii) experienced in making investments of the kind described in this Agreement
and the related documents hereto; and (iii) able to afford the entire loss of
Noteholder’s investment in the exchange of Convertible Promissory Notes and
Accrued Interest for Common Stock;

 

C.           The exchange of Convertible Promissory Notes and Accrued Interest
will be made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933 (“Section 3(a)(9)”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.           EXCHANGE.

 

1.1           Exchange. Subject to the satisfaction or waiver of the conditions
with respect to the Closing set forth in Sections 5 and 6 below, at the Closing
(as defined below) the Noteholder and the Company shall, pursuant to Section
3(a)(9), exchange Convertible Promissory Notes and Accrued Interest of $764,384
for 305,754 shares of Common Stock (calculated at $2.50 per share of Convertible
Promissory Notes and Accrued Interest exchanged for Monaker Common Share).

 

1.2           Closing. The closing of the exchange contemplated herein (the
“Closing”) shall occur at the offices of Gracin & Marlow, LLP. The date and time
of the Closing shall be 10:00 a.m., New York time, on the first Business Day on
which the conditions to the Closing set forth in Sections 5 and 6 below are
satisfied or waived (or such later date as is mutually agreed to by the Company
and the Noteholder). The Company has the right, in its sole discretion, to
terminate this Agreement at any time prior to the Closing.

 

1.3           Consideration. The Common Stock shall be issued to the Noteholder
in exchange for the Convertible Promissory Notes and Accrued Interest without
the payment of any additional consideration.

 

 

 

 

1.4           Delivery. In exchange for the Convertible Promissory Notes and
Accrued Interest, within five business days of receipt by the Company from the
Noteholder (or its designee) of the executed copy of this Agreement, the Company
shall deliver or cause to be delivered to the Noteholder the shares of Common
Stock issued in exchange for shares of Convertible Promissory Notes and Accrued
Interest. As of the Closing Date, the Convertible Promissory Notes and Accrued
Interest exchanged for Common Stock shall be null and void and any and all
rights arising thereunder shall be extinguished, including all interest rights.

 

2.           COMPANY REPRESENTATIONS AND WARRANTIES.

 

The Company represents and warrants to the Noteholder that:

 

2.1           Reporting Company Status. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has the requisite corporate power to own its properties and to carry
on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company. The Company has registered its Common Stock pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

2.2           Authorized Shares. The Company has authorized the issuance of the
shares of Common Stock and, when issued the Common Stock will be duly and
validly issued, fully paid and non-assessable and will not subject the holder
thereof to personal liability by reason of being such holder.

 

2.3           Exchange Agreement. This Agreement and the transactions
contemplated hereby have been duly and validly authorized by the Company, this
Agreement has been duly executed and delivered by the Company and this
Agreement, when executed and delivered by the Company, will be, a valid and
binding agreement of the Company enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.

 

2.4           Non-contravention. The execution and delivery of this Agreement by
the Company, the issuance of the Common Stock, and the consummation by the
Company of the other transactions contemplated by this Agreement do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under: (i) the certificate of
incorporation or by-laws of the Company; (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound; (iii) any existing
applicable law, rule, or regulation or any applicable decree, judgment; or
(iv)any order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have a material adverse effect on the transactions
contemplated herein. The Company is not in violation of any material laws,
governmental orders, rules, regulations or ordinances to which its property,
real, personal, mixed, tangible or intangible, or its businesses related to such
properties, are subject.

 

 2 

 

 

2.5           Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market is required to be obtained by the Company for the issuance
and exchange of the Common Stock to the Noteholder as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained.

 

2.6           SEC Documents, Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (“SEC”) pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) (the “SEC Documents”). As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act as the case may be and the rules and
regulations of the SEC promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC or
other applicable rules and regulations with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements) and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

3.           NOTEHOLDER REPRESENTATIONS AND WARRANTIES.

 

As a material inducement to the Company to enter into this Agreement and
consummate the Exchange, the Noteholder represents, warrants and covenants with
and to the Company as follows:

 

3.1           Authorization and Binding Obligation. The Noteholder has the
requisite legal capacity, power and authority to enter into, and perform under,
this Agreement and to acquire the Common Stock being issued to such Noteholder
hereunder. The execution, delivery and performance of this Agreement by such
Noteholder and the consummation by such Noteholder of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate, partnership or similar action on the part of such Noteholder and no
further consent or authorization is required. This Agreement has been duly
authorized, executed and delivered. This Agreement constitutes the legal, valid
and binding obligations of the Noteholder, enforceable against the Noteholder in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

 3 

 

 

3.2           Beneficial Owner. With respect to the Convertible Promissory Notes
and Accrued Interest: (i) the Noteholder owns, good and marketable title to the
Convertible Promissory Notes and Accrued Interest and the right to receive
interest thereon, free and clear of any liens or encumbrances and the
Convertible Promissory Notes and Accrued Interest has been pledged to any third
party; (ii) Neither the Convertible Promissory Notes and Accrued Interest held
by the Noteholder nor the right to receive interest thereon is subject to any
transfer restriction, other than the restriction that they have not been
registered under the Securities Act or applicable state securities laws and,
therefore, cannot be resold unless registered under the Securities Act or
applicable state securities laws or in a transaction exempt from or not subject
to the registration requirements of the Securities Act or applicable state
securities laws; (iii) the Noteholder has not entered into any agreement or
understanding with any person or entity to dispose of any of the Convertible
Promissory Notes and Accrued Interest or the interest to be issued with respect
to the Convertible Promissory Notes and Accrued Interest; and (iv) at the
Closing, the Noteholder will convey to the Company good and marketable title to
the Convertible Promissory Notes and Accrued Interest thereon, free and clear of
any security interests, liens, adverse claims, encumbrances, taxes or
encumbrances.

 

3.3           Liens. There are no outstanding liens, claims, offset rights, or
other encumbrances relating to the Convertible Promissory Notes and Accrued
Interest. To the knowledge of the Noteholder, the exchange by the Noteholder and
the consummation of the transactions herein, does not by itself or with the
passage of time violate or infringe upon the rights of any third parties or
result or could reasonably result in any claims against the Noteholder or the
Company.

 

3.4           Sale or Transfer. The Noteholder has not sold, assigned, conveyed,
transferred, mortgaged, hypothecated, pledged or encumbered or otherwise
permitted any lien to be incurred with respect to the Convertible Promissory
Notes and Accrued Interest.

 

3.5           Proceedings. No proceedings relating to the Convertible Promissory
Notes and Accrued Interest are pending or, to the knowledge of the Noteholder,
threatened before any court, arbitrator or administrative or governmental body
that would adversely affect the Noteholder’s right and ability to surrender and
exchange the Convertible Promissory Notes and Accrued Interest.

 

3.6           Conveyance. The Noteholder has full legal and equitable title to
the Convertible Promissory Notes and Accrued Interest, free and clear of all
liens, pledges or encumbrances of any kind, nature or description, with full and
unrestricted legal power, authority and right to enter into this Agreement and
to transfer and deliver such Convertible Promissory Notes and Accrued Interest
to the Company pursuant hereto, and upon delivery of the Convertible Promissory
Notes and Accrued Interest to the Company, the Company will be the owner of the
Convertible Promissory Notes and Accrued Interest free and clear of all liens,
claims, pledges or encumbrances of any kind, nature or description.

 

 4 

 

 

3.7           Action. The Noteholder has taken no action that would impair its
ability to transfer the Convertible Promissory Notes and Accrued Interest.

 

3.8           Interest. No person other than the Noteholder has any right or
interest in the Convertible Promissory Notes and Accrued Interest or the
interest accrued to the date of closing.

 

3.9           Tax Consequences. The Noteholder acknowledges that the exchange of
the Convertible Promissory Notes and Accrued Interest may involve tax
consequences to the Noteholder and that this Agreement does not contain tax
advice. The Noteholder acknowledges that it has not relied and will not rely
upon the Company with respect to any tax consequences related to the exchange of
the Convertible Promissory Notes and Accrued Interest. The Noteholder assumes
full responsibility for all such consequences and for the preparation and filing
of any tax returns and elections which may or must be filed in connection with
the Convertible Promissory Notes and Accrued Interest.

 

3.10         Reliance on Exemptions. The Noteholder understands that the shares
of Common Stock being issued in the exchange are being issued in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws provided by Section 3(a)(9) and that the Company is
relying in part upon the truth and accuracy of, and the Noteholder’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Noteholder set forth herein in order to determine the
availability of such exemptions and the eligibility of the Noteholder to acquire
the Common Stock.

 

3.11         No Governmental Review. The Noteholder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Stock or
the fairness or suitability of the exchange with the Common Stock nor have such
authorities passed upon or endorsed the merits of the exchange of the Common
Stock.

 

3.12         No Conflicts. The execution, delivery and performance by the
Noteholder of this Agreement and the consummation by the Noteholder of the
transactions contemplated hereby will not (i) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Noteholder is a party or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Noteholder, except in the case of clause (i) or (ii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Noteholder to perform its obligations
hereunder.

 

3.13         No Public Sale or Distribution. The Noteholder is acquiring the
Common Stock for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the Securities Act. The Noteholder does not presently have any agreement
or understanding, directly or indirectly, with any person to distribute any of
the shares of Common Stock for its own account or with a view towards, or for
resale in connection with, the public sale of securities in violation of
applicable securities laws.

 

 5 

 

 

3.14         Information. The Noteholder and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Common Stock
which have been requested by the Noteholder. The Noteholder and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. The
Noteholder understands that its exchange of the Common Stock involves a high
degree of risk. The Noteholder has sought such accounting, legal and tax advice
as it has considered necessary to make an informed decision with respect to its
acquisition of the Common Stock. Without limiting the generality of the
foregoing, the Noteholder has also had the opportunity to obtain and to review:
(i) the Company’s Quarterly Reports on Form 10-Q for the quarters ended May 31,
2015 and August 31, 2015, and (ii) the Company’s Annual Report on Form 10-K for
the year ended February 28, 2015.

 

3.15         Transfer or Resale. The Noteholder understands that: (i) the shares
of Common Stock have not been and are not being registered under the Securities
Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder; (B) the
Noteholder shall have delivered to the Company (if requested by the Company) an
opinion of counsel to the Noteholder, in a form reasonably acceptable to the
Company, to the effect that the shares of Common Stock to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration; or (C) the Noteholder provides the Company with reasonable
assurance that the shares of Common Stock can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the Securities Act (or a
successor rule thereto) (collectively, “Rule 144”) and (ii) any sale of the
shares of Common Stock made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144.

 

4.           COVENANTS.

 

4.1           Reasonable Best Efforts. The Company shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement. The Noteholder shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement.

 

5.           CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Noteholder hereunder are subject to the
satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Noteholder with prior
written notice thereof:

 

5.1           The Noteholder shall have duly executed this Agreement and
delivered the same to the Company.

 

 6 

 

 

5.2           The representations and warranties of the Noteholder shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Noteholder shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Noteholder at or prior to the Closing Date.

 

5.3           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

6.           CONDITIONS TO THE NOTEHOLDER’S OBLIGATIONS HEREUNDER.

 

The obligations of the Noteholder hereunder are subject to the satisfaction of
each of the following conditions (except to the extent such condition is
expressly conditional to a specific closing, in which case such condition shall
only apply to such specific closing), provided that these conditions are for the
Noteholder’s sole benefit and may be waived by the Noteholder at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

6.1           The Company shall have duly executed and delivered this Agreement
to the Noteholder.

 

6.2           Each and every representation and warranty of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

 

6.3           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the transactions
contemplated by this Agreement.

 

6.4           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

7.           MISCELLANEOUS.

 

7.1           Legends. The Noteholder acknowledges that the certificate(s)
representing the shares of Common Stock shall conspicuously set forth on the
face or back thereof a legend in substantially the following form:

 

 7 

 

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER, OR
UNDER THE SECURITIES LAWS, RULES OR REGULATIONS OF ANY STATE; AND MAY NOT BE
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, RULES OR REGULATIONS OR AN EXEMPTION THEREFROM DEEMED
ACCEPTABLE BY COUNSEL TO THE COMPANY.”

 

7.2           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Florida, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Florida or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Florida.

 

7.3           Arbitration. Both parties shall resolve all disputes,
controversies and differences which may arise between the parties, out of or in
relation to or in connection with this Agreement, after discussion in good faith
attempting to reach an amicable solution. Provided that such disputes,
controversies and differences remain unsettled after discussion between the
parties, both parties agree that those unsettled matter(s) shall be finally
settled by arbitration in Boca Raton, Florida in accordance with the latest
Rules of the American Arbitration Association. Such arbitration shall be
conducted by three arbitrators appointed as follows: each party will appoint one
arbitrator and the appointed arbitrators shall appoint a third arbitrator. If
within 30 days after confirmation of the last appointed arbitrator, such
arbitrators have failed to agree upon a chairman, then the chairman will be
appointed by the American Arbitration Association. The decision of the tribunal
shall be final and may not be appealed. The arbitral tribunal may, in its
discretion award fees and costs as part of its award. Judgment on the arbitral
award may be entered by any court of competent jurisdiction, including any court
that has jurisdiction over either party or any of their assets. At the request
of any party, the arbitration proceeding shall be conducted in the utmost
secrecy subject to a requirement of law to disclose. In such case, all
documents, testimony and records shall be received, heard and maintained by the
arbitrators in secrecy, available for inspection only by any party and by their
attorneys and experts who shall agree, in advance and in writing, to receive all
such information in secrecy.

 

7.4           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement. This Agreement, to the extent delivered by means of a
facsimile machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.

 

 8 

 

 

7.5           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

7.6           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

7.7           Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Noteholder, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, contains the entire understanding of the
parties with respect to the matters covered herein and, except as specifically
set forth herein, neither the Company nor the Noteholder makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Noteholder, and any amendment to this
Agreement made in conformity with the provisions of this Section shall be
binding upon the Noteholder. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.

 

7.8           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

Monaker Group, Inc.

2690 Weston Road

Weston, Florida 33331

Attention: Adam Friedman, Chief Financial Officer
Telephone: (954) 888-9779

Facsimile: (954) 888-9082

 

 9 

 

 

with a copy (for informational purposes only) to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Telephone: (212) 907-6457

Facsimile: (212) 208-4657

Attention: Leslie Marlow, Esq.

 

If to the Noteholder:

 

Donald P. Monaco, Managing General Partner

Monaco Investment Partners II, LP

201 Secretariat Court

Wheaton, IL 60189

Telephone: (630) 728-5571

dpmonaco@ameritech.net

 

with a copy (for informational purposes only) to:

 

to its address and facsimile number set forth above, or to such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
days prior to the effectiveness of such change. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication; (B) mechanically or electronically generated by the sender's
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission; or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 

7.9           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Convertible Promissory Notes and Accrued
Interest. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Noteholder. The
Noteholder may assign some or all of its rights hereunder without the consent of
the Company.

 

 10 

 

 

7.10         Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

 

IN WITNESS WHEREOF, the Noteholder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       MONAKER GROUP, INC.       By: /s/ William Kerby   Name: William
Kerby   Title: President and Chief Executive
Officer       NOTEHOLDER:       Monaco Investment Partners II, LP       By: /s/
Donald P. Monaco   Name: Donald P. Monaco   Title: Managing General Partner

 

 11 

